DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: the examiner amended the claim 17 to “A neuromorphic computing system comprising:” and changing claim 20 to “A stacked neuromorphic device comprising:”.


REASON FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the neuromorphic core die includes a synapse array connected to a plurality of 10row lines and a plurality of column lines, the synapse array includes a plurality of synapses configured to store weights and perform a calculation based on the weights and input data, the weights being included in a plurality of layers of a neural network system, and the control circuit is configured to provide the weights to the neuromorphic 15core die through the TSVs, and to control data transmission by the neuromorphic core die.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 17 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the neuromorphic computing system, wherein the at least one neuromorphic core die including a synapse array connected to a plurality of row lines and a plurality of column lines, the synapse array includes a 5plurality of synapses configured to store weights and to perform a calculation based on the weights and an input data, and the weights are included in a plurality of layers constituting a neural network system, and the logic die includes a control circuit configured to provide the weights to the at least one neuromorphic core die through the TSVs and to control data transmission 10among the at least one neuromorphic core dies.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 20 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the stacked neuromorphic device, wherein the synapse array includes a plurality of synapses configured to store weights and configured to perform an accumulation operation based on results of a multiplication operation based on the weights and an input data, the weights are included in a plurality of layers of a neural network system, 15the logic die includes a control circuit configured to provide the weights to the neuromorphic core dies through the TSVs and to control data transmission among the neuromorphic core dies the neuromorphic core dies respectively include a data processor connected to the synapse array and configured to provide an accumulation result of the accumulation operation 20to the control circuit through the TSVs, and the control circuit includes an input/output interface configured to communicate with the host, and a layer controller configured to control data transmission among the neuromorphic core dies.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-16 and 18-19 depend from claim 1 or 17 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
MAZED et al. (US Patent Appl. Pub. No. 2016/0181322 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYOUNG LEE/Primary Examiner, Art Unit 2895